Citation Nr: 0728898	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-38 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to May 1993, 
and from January 2003 to August 2003.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO) that in pertinent part, denied a claim 
of entitlement to service connection for right ear hearing 
loss.  


FINDING OF FACT

The competent evidence establishes that the veteran does not 
have right ear hearing loss recognized as a disability for VA 
purposes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for right 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).
The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-initial-adjudication notice 
by letter dated in October 2003.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.  

Given that the foregoing notice came prior to the initial 
adjudication, the timing of the notice did comply with the 
requirement that the notice must precede the adjudication.  

VA has obtained service medical records, obtained VA and 
private post-service medical records, assisted the veteran in 
obtaining evidence, afforded the veteran an audiology 
examination in November 2003, obtained a medical opinion as 
to the severity and etiology of the disability in question, 
and afforded the veteran the opportunity to give testimony 
before the Board.  

In an August 2007 statement, the veteran's representative 
argued that the veteran should be provided another audiology 
examination for purposes of determining the veteran's present 
hearing loss.  In support of their request, they asserted 
that a private audiology examination dated in December 2003 
showed mild high frequency sensorineural hearing loss in the 
right ear, presumably arguing that it was more severe than 
that which was shown in the November 2003 VA audiology 
examination.  It is noted, however, that the private 
examination referenced by the veteran's representative was 
actually conducted in August 2003, prior to the VA 
examination.  It was only received by VA in December 2003.  
As such, it cannot form a basis to believe that there was an 
increase in severity subsequent to the VA examination, a 
finding that would suggest the necessity for an additional VA 
audiology examination.  There is adequate medical information 
in the claims file to make a reasoned decision on the 
veteran's claim, and additional VA examination is 
unnecessary.  

All known and available records relevant to the issue on 
appeal have been obtained and associated with the veteran's 
claims file.  VA has substantially complied with the notice 
and assistance requirements and the veteran is not prejudiced 
by a decision on the claim at this time.

Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for sensorineural defective hearing may be 
presumed if it became manifest to a degree of 10 percent 
disabling during the veteran's first year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In order for hearing loss to be considered a disability for 
VA purposes entitling the appellant to compensation benefits, 
certain criteria must be met.  Under 38 C.F.R. § 3.385 
(2006), impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  The 
regulation does not state that the requirements need be met 
during service.  See Ledford v. Derwinski, 3 Vet. App. 87 
(1992).

38 C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at the time of separation from 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993)

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection, there 
must be:  1) medical evidence of a current disability; 2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed right ear hearing loss.  

There is of record a November 2003 VA audiometric examination 
report that represents the most current audiometric 
examination of record.  On the authorized VA audiological 
evaluation in November 2003, pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
35
LEFT
10
15
15
35
50

The veteran's average puretone decibel loss was 19 decibels 
in the right ear and 29 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and 88 in the left ear.  The diagnosis was 
hearing within normal limits by VA standards in the right 
ear, and mild to moderate high frequency sensorineural 
hearing loss with good speech recognition in the left ear.  

There is of record the report of a private audiology 
consultation dated in August 2003 that shows a pertinent 
diagnostic impression of mild high frequency sensorineural 
hearing loss notch from 4 to 6 kilohertz in the right ear.  
This diagnosis, however, was not specific with respect to the 
loss in decibels at the critical 4,000 hertz level, and 
interpretation of the information in the report is not 
possible without resort to speculation.  See Colvin v. 
Derwinski 1 Vet. App. 171, 175 (1991)

The preponderance of the competent evidence in this case is 
against the current existence of right ear hearing loss for 
purposes of VA compensation.  The medical evidence, in fact, 
stands formidably against the finding of the current 
existence of right ear hearing loss as defined by the 
applicable regulations.  As noted, the November 2003 VA 
audiometric tests included puretone threshold studies and 
speech recognition tests.  In the VA audiometric examination, 
only one of the auditory thresholds for the right ear at 500, 
1000, 2000, 3000, or 4000 was 26 decibels or greater, and 
none were 40 decibels or greater.  Further, speech 
recognition was greater than 94 percent in the right ear.  
Thus, the criteria for the recognition by VA of right ear 
hearing loss for purposes of service connection have not been 
met.  38 C.F.R. § 3.385.  

In reaching the above conclusion, the Board has not 
overlooked the August 2003 private audiology examination that 
includes an audiometric graph.  The Board may not use the 
results from that testing when evaluating the veteran's 
current level of auditory impairment because the graph was 
not accompanied by numerical results.  See Kelly v. Brown, 7 
Vet. App. 471 (1995).

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Service connection cannot 
be granted for right ear hearing loss, where, as in the 
present case, the preponderance of the evidence fails to 
demonstrate that the appellant currently has the claimed 
disability for VA benefits purposes.  In the absence of proof 
of a present disability there can be no valid claim.  Brammer 
at 225.  

While the Board is sympathetic to the appellant's assertions 
that he has a hearing loss problem in the right ear, the 
Board is bound by the applicable laws and regulations.  As 
discussed in detail above, the regulatory criteria for the 
recognition by VA of right ear hearing loss for purposes of 
service connection have not been met; there is no doubt to be 
resolved; and service connection for right ear hearing loss 
is not warranted.  38 C.F.R. § 3.385.  


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


